Citation Nr: 1711137	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes due to individual unemployability caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to November 1996.


This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Board denied TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In an April 2015 Memorandum Decision, the Court set aside the Board decision and remanded the matter to the Board.  The appeal was remanded by the Board in August 2015 for further development and to obtain an opinion from the Director of Compensation and Pension Service on whether entitlement to TDIU on was warranted pursuant to 38 C.F.R. § 4.16(b).


FINDINGS OF FACT

1.  The Veteran is service-connected for a right and left knee disabilities, with a combined service-connected rating of 20 percent.

2.  The Veteran's service-connected disabilities, by themselves, do not preclude securing and following a substantially gainful occupation consistent with her education and work experience, and have no precluded that at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a TDIU are not met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.18 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on the Veteran's behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in January 2012. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, VA and private health records.  The RO made multiple attempts to retrieve vocational rehabilitation records, but the Veteran's file was lost.  In an August 2016 report, the RO noted that the file was lost for the record.  The Board has considered the heightened duty to resolve reasonable doubt in favor of the Veteran based on unavailable records.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in February 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more, and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is service connected for a right knee disability, rated 10 percent, and a left knee disability, rated 10 percent.  The combined service-connected disability rating is 20 percent for the period on appeal.  Thus, the threshold requirements for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) are not met.  If the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director for consideration of an extraschedular TDIU.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Board referred the appeal to the Director in August 2015.  In an August 2016 Advisory Opinion, the Director denied entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), and the RO continued the denial in a supplemental statement of the case dated in August 2016.  The Board notes that the Director's decision is not evidence, but an Agency of Original Jurisdiction decision, and the Board must conduct de novo review of that decision on appeal.  Wages v. McDonald, 27 Vet. App. 233 (2015).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record show some factor which places the Veteran in a different position than other Veterans with the same rating.  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2016).  A Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran contends that knee disabilities prevent her from maintaining substantially gainful employment because of chronic pain, and an inability to stand for long periods of time.  The Veteran's occupational specialty in service was electrical/mechanical equipment repairman.  After service, the Veteran completed school to become a hairstylist.  She eventually received a Bachelor's degree in business management, and is pursuing a Master's degree.

At a December 2007 VA examination, the Veteran stated her job in service was bookkeeping.  The Veteran reported that she was employed as a hairstylist, and that she noticed pain after standing for 30 minutes.  She denied any days lost from work for the problem in the prior year. 

In a February 2008 statement accompanying the substantive appeal, the Veteran stated, regarding her disagreement with the 10 percent rating of her knees, that she had "missed many days of work from the beauty salon where [she] worked."  She also stated that it was painful to ride in a vehicle for long distances and that driving "was out of the question."  The Veteran expressed her desire to go back to school to get a degree in a profession that did not require her to be on her feet constantly or to put any strain on her knees.

In an April 2008 lay statement by P.S., the Veteran's supervisor at a hair salon, P.S. stated that the Veteran was employed with the salon since August 2004.  P.S. stated that when the Veteran first began working at the salon, she asked if she could bring a stool to work with her because she had problems standing up for long periods of time.  P.S. stated that she began to notice a decline in the Veteran's work performance about two years after starting there.  The Veteran would call in several times a month complaining about knee pain and stating she was not able to work.  P.S. stated that the Veteran had missed at least 5 days of work every month since 2006.  At that time, P.S. stated that the Veteran was only working half-days because of continual knee pain.  

In a November 2008 physical therapy evaluation, the Veteran reported that her current occupation was hairdresser.  She stated her current work status was full time, and it was noted that she worked 40 to 50 hours per week.  Limitations noted included an inability to stand for a prolonged period of time.  

At a March 2010 VA examination, the Veteran stated she was unable to keep her job because of excessive meniscal work.  The Veteran reported that she was not currently employed due to increased absenteeism, but that she had been unemployed less than a year.  The examiner noted the impact on occupational activities included decreased mobility and pain, which led to increased absenteeism.  

At a November 2011 VA examination, the Veteran reported she was not employed.  The Veteran stated that she finished a Bachelor's degree in business management, and that should would be working on her Master's degree starting January 2012.  The Veteran reported working part-time from November 2009 to November 2010 due to chronic knee pain.  She stopped working completely in November 2010 to complete her college degree.  The Veteran reported no longer being able to stand longer than 10 to 15 minutes before having to sit down.  If sitting down, the Veteran reported keeping her legs elevated.  She noted that because of her height, her legs hung in most chairs preventing her from stretching her legs out.  The examiner noted that the Veteran had done temporary work lasting a week and up to a month part-time, including book keeping and accounting.  The examiner stated that the knee condition prevented any kind of physical employment.  However, the examiner opined that the medical conditions did not prevent the Veteran from securing or following a substantially gainful occupation, and that the Veteran was able to do sedentary work if she was at an ergonomically correct desk.

At a February 2016 VA vocational examination, the Veteran reported that she completed hair school in 1998, and worked full time as a hair stylist from 1998 to 2000.  The Veteran stated while she worked full time as a hairstylist, she did not have the productivity of other stylists because she had to rest often.  She attempted to use a stool to style hair, but found that difficult.  She stated that she decreased her work schedule to part time in 2000 because she was not able to keep up with the productivity requirements of a full time employee.  She stated that her knees hurt a lot when she stood for long periods of time.  In 2002, the Veteran started her Bachelor's program online.  The Veteran stated she was only able to perform an online program because she could not walk around campus.  The Veteran completed her degree program in 2004, and started an online Master's program thereafter.  The Veteran reported at the time of the examination that she was a substitute teacher, and worked on average two times a week.  She stated the most she had worked consecutively was for 11 days in 2014.  The Veteran stated she was pursuing a Master's program online, but she was only able to use an online program because she could not walk around a campus.  The Veteran also reported knee pain limited her ability to sit for longer than 30 minutes.  

The Veteran was not able to perform the physical examination portion of the evaluation because she stated she could not move either of her knees.  However, the examiner noted her knees were flexed when seated, she drove herself to the examination, and she was able to put her shoes on without assistance.  The Veteran stated she wanted a wheel chair to leave the building because if she stood up, her knees would buckle and she would fall, although the Veteran did walk slowly into the examination office on her own.  She did not use a wheel chair at any other time.  The examiner stated a review of the medical records did not show an inability to ambulate, but showed complaints of knee pain, and steroid injections that seem to mediate the pain.  The examiner also noted that the Veteran was unable to stand for greater than 30 minutes or squat.  The examiner concluded that there was no objective evidence documenting a chronic disabling knee condition that caused strict activity limitations.  For each distinct period of work history and education level, full time as a hairstylist, part time as a hairstylist and pursuing a Bachelor's online, unemployed and pursuing a Bachelor's online, and post Bachelor's working as a substitute teacher, the examiner opined that the Veteran was, and remained, able to drive, answer the telephone, work on a computer, engage with the public, and move bilateral extremities without difficulty.  

During a March 2016 social work and industrial survey, the examiner noted the Veteran's military occupation was as a bookkeeper.  The Veteran stated she had been employed as a substitute teacher for the past three years.  The Veteran reported her work performance had lessened due to knee pain.  She missed one week of work in January 2016 due to knee pain.  She stated she had a Bachelor's degree and was working on her Master's online.  She stated that she felt depressed and missed work at times or left early to go home.  The Veteran's husband stated that the Veteran was irritable and depressed.  She reported that she was diagnosed with depression in 2006.  April 2006 VA medical records confirm the Veteran was referred for depressed mood, and that she was having difficulty finding motivation to perform her job.  The examiner noted the Veteran was not working at an occupation or position that was below her education and training level.  

The Board notes that the accounts of work and education history from the Veteran in the record are very inconsistent.  In a February 2008 statement, the Veteran stated she wanted to go back to school and get a degree in a profession that would allow her to stay off her feet.  In the November 2011 VA examination, the Veteran stated she stopped working completely in November 2010 to complete a college degree.  However, at the February 2016 VA vocational examination, the Veteran stated she had completed her Bachelor's in 2004.  In addition, it is unclear from the record when the Veteran was in fact working full time.  In an April 2008 lay statement, the Veteran's supervisor stated she was working half days due to knee pain.  In November 2008, the Veteran reported to an examiner that she was working full time, 40 to 50 hours a week.  In November 2011, the Veteran reported working part time from November 2009 to November 2010.  In the formal application for increased compensation based on unemployability, the Veteran reported that the date she last worked full time and the date she became too disabled to work was August 2004.  On that same form, the Veteran reported that the date her disability affected full time employment was July 2008.  In February 2016, the Veteran reported having to decrease work to part time in 2000 due to decreased productivity.  

There is no objective evidence in the record clearly delineating when the Veteran received her degrees, or when the Veteran was working full time or part time.  Therefore, the Board cannot with absolute specificity analyze the claim period in discrete periods of varying degrees of education and work as the Court suggested in its remand.  However, the Board finds that those differences would not change the outcome of the Veteran's claim.  Whether the Veteran was working or pursuing a college degree, the focus of TDIU inquiry is on whether or not she was capable of working due to the service-connected disabilities.  Although the Veteran may have pursued a degree to make it easier to find work where she did not have to stand for prolonged periods of time, there is evidence that the Veteran performed bookkeeping and logistics work prior to receiving the Bachelor's degree, and thus had other options besides working in a salon.  At all times during the appeal period, the Board finds that the evidence of record does not support a finding that the Veteran was unable to secure and maintain substantially gainful employment solely due to service-connected disabilities.  

The mere fact that knee disabilities have an effect on the Veteran's employment is not sufficient to find that she is entitled to TDIU.  Included in the assignment of the Veteran's ratings is recognition of occupational impairment.  The percentage ratings represent the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2016).  In order to warrant TDIU, the evidence of record must show that the Veteran is unable to secure and follow a substantially gainful occupation consistent with her education and occupational experience by reason of the service-connected disabilities.   

In making the determination, the Board has considered the Veteran's statements, the education and employment history provided, and medical records.  The record does not show that the Veteran's service-connected disabilities have prevent her from maintaining sedentary employment at any time during the appeal period.  Both VA examiners in 2011 and 2016 opined that the Veteran's medical conditions did not prevent her from securing or following a substantially gainful occupation.  The 2011 examiner explicitly opined that the Veteran could do sedentary employment if she was provided an ergonomically correct desk.  The 2016 examiner opined that the Veteran was, and currently is, able to drive, answer the telephone, work on a computer, engage with the public, and move bilateral extremities without difficulty.  Those findings do not preclude sedentary employment.  Although the Veteran may have to take breaks to stretch, or use a special chair that keeps her feet from hanging, she is still able to perform sedentary work.

The Board acknowledges that the Veteran has had difficulty performing her prior occupation of hair stylist, and her current occupation as a substitute teacher as a result of her service-connected knee disabilities.  However, the Board does not find that difficulty exceeds the impairment contemplated by the schedular rating criteria for the disabilities.  Further, the Board notes the record shows that the Veteran was diagnosed with depression in 2006, and she specifically stated she had trouble going to work due to depression.  The Board finds that the evidence of record does not indicate that the service-connected disabilities alone cause the Veteran to be unemployable in an occupation consistent with her training and experience.

The argument has been presented that the Veteran was working less than full-time, and thus not at substantially gainful occupation for some periods under consideration.  The Board finds that the inquiry does not arrive at the consideration of whether the Veteran's employment was less than gainful occupation.  That is because the evidence of record shows that the Veteran was capable of securing and following a substantially gainful occupation during all times under consideration.  While she may have been working part-time, unemployed, pursuing a degree, or working full time, the overwhelming preponderance of the evidence is against a finding that the Veteran was incapable of securing or following s substantially gainful occupation due to the service-connected disabilities during the appeal period.  The evidence shows that she was capable of sedentary employment.  The only opinion that seemed to suggest that she was incapable of employment noted that she was incapable of physical employment.  That opinion, in November 2011, specifically found that she was capable of gainful sedentary employment if furnished an ergonomically correct desk.

The Board finds that the opinions of the medical professional of record are more persuasive than the Veteran's assertions that she is unable to work due to service-connected disabilities.  The medical professionals have training and expertise in evaluating the effects of disabilities and have consistently found that the Veteran is not precluded from work due to service-connected disabilities.  The Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to work due to service-connected disabilities during the entire period under consideration.  The preponderance of the evidence affirmatively shows that she has been capable of sedentary work, with reasonable accommodations, during the entire period under consideration, despite the service-connected disabilities.

As the preponderance of the evidence is against a finding that the Veteran is unable to secure and maintain a substantially gainful occupation, the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).






ORDER

Entitlement to a total rating for compensation purposes due to individual unemployability caused by service connected disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


